Name: Commission Regulation (EC) No 1564/2005 of 7 September 2005 establishing standard forms for the publication of notices in the framework of public procurement procedures pursuant to Directives 2004/17/EC and 2004/18/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  trade policy;  documentation
 Date Published: nan

 1.10.2005 EN Official Journal of the European Union L 257/1 COMMISSION REGULATION (EC) No 1564/2005 of 7 September 2005 establishing standard forms for the publication of notices in the framework of public procurement procedures pursuant to Directives 2004/17/EC and 2004/18/EC of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2004/17/EC of the European Parliament and of the Council of 31 March 2004 coordinating the procurement procedures of entities operating in the water, energy, transport and postal services sectors (1), and in particular Articles 44(1) and 63(1) thereof, Having regard to Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (2), and in particular Articles 36(1), 58(2), 64(2) and 70(1) thereof, After consulting the Advisory Committee for Public Contracts, Whereas: (1) Directive 2004/17/EC requires that contracts to which it applies are to be advertised in the Official Journal of the European Union. The notices for that publication must include the information set out by that Directive, and in particular in Annexes XIII, XIV, XV A, XV B, XVI, XVIII and XIX thereto. (2) Directive 2004/18/EC requires that contracts to which it applies are to be advertised in the Official Journal of the European Union. The notices for that publication must include the information set out by that Directive, and in particular in Annex VII thereto. (3) Council Directive 92/50/EEC of 18 June 1992 relating to the coordination of procedures for the award of public service contracts (3), 93/36/EEC of 14 June 1993 coordinating procedures for the award of public supply contracts (4), 93/37/EEC of 14 June 1993 concerning the coordination of procedures for the award of public works contracts (5), and 93/38/EEC of 14 June 1993 coordinating the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (6), as amended by Commission Directive 2001/78/EC (7), provided for standard forms for the publication of such notices. (4) Since Directives 92/50/EEC, 93/36/EEC and 93/37/EEC have been replaced by Directive 2004/18/EC and Directive 93/38/EEC has been replaced by Directive 2004/17/EC, it is necessary to lay down a single set of updated standard forms which take into account the information required by those Directives and provide for formats which can be handled electronically. (5) Member States have to transpose Directives 2004/17/EC and 2004/18/EC into national law by 31 January 2006 at the latest. Some Member States may, however, transpose those directives before the expiry of that deadline. It is therefore appropriate that contracting entities within the meaning of Directive 2004/17/EC, and contracting authorities within the meaning of Directive 2004/18/EC, in Member States where national transposition measures enter into force before the expiry of the transposition period under Directives 2004/17/EC and 2004/18/EC, apply the standard forms established in this Regulation from the date of entry into force of those national measures, HAS ADOPTED THIS REGULATION: Article 1 Contracting entities shall, from the date of entry into force of the respective national measures transposing Directive 2004/17/EC and from 1 February 2006 at the latest, use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 41 to 44 and 63 of that Directive, the standard forms set out in Annexes IV to IX, XII and XIII to this Regulation. Article 2 Contracting authorities shall, from the date of entry into force of respective national measures transposing Directive 2004/18/EC and from 1 February 2006 at the latest, use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 35, 36, 58, 64, 69 and 70 of that Directive, the standard forms set out in Annexes I, II, III and VIII to XIII to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2005. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 134, 30.4.2004, p. 1. Directive as amended by Commission Regulation (EC) No 1874/2004 (OJ L 326, 29.10.2004, p. 17). (2) OJ L 134, 30.4.2004, p. 114. Directive as amended by Regulation (EC) No 1874/2004. (3) OJ L 209, 24.7.1992, p. 1. Directive as last amended by the 2003 Act of Accession. (4) OJ L 199, 9.8.1993, p. 1. Directive as last amended by the 2003 Act of Accession. (5) OJ L 199, 9.8.1993, p. 54. Directive as last amended by the 2003 Act of accession. (6) OJ L 199, 9.8.1993, p. 84. Directive as last amended by the 2003 Act of Accession. (7) OJ L 285, 29.10.2001, p. 1. List of Annexes Annex I: Standard form 1: Prior information notice Annex II: Standard form 2: Contract notice Annex III: Standard form 3: Contract award notice Annex IV: Standard form 4: Periodic indicative notice  Utilities Annex V: Standard form 5: Contract notice  Utilities Annex VI: Standard form 6: Contract award notice  Utilities Annex VII: Standard form 7: Qualification system  Utilities Annex VIII: Standard form 8: Notice on a buyer profile Annex IX: Standard form 9: Simplified contract notice on a dynamic purchasing system Annex X: Standard form 10: Public works concession Annex XI: Standard form 11: Contract notice - Contracts to be awarded by a concessionaire who is not a contracting authority Annex XII: Standard form 12: Design contest notice Annex XIII: Standard form 13: Results of design contest ANNEX I ANNEX II ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII ANNEX VIII ANNEX IX ANNEX X ANNEX XI ANNEX XII ANNEX XIII